DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment 
The amendment filed September 2, 2014 has been entered. Claims 1-21 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claims 5, 12 and 19 recite the limitation “command that was executed”, there is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by D’Amato(US20150166073).
Regarding claim 1, D’Amato teaches A computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising:
issuing a control command to control the ADV, wherein the control command is obtained from an entry of a calibration table associated with a speed and a desired acceleration of the ADV([0009] an [0010] disclosing including stored parameter “calibration table” used to control the various vehicle systems such as accelerate “throttle” and decelerate “brake”, the data includes speed and acceleration);
measuring a first torque value in response to issuing the control command to the ADV([0030] disclosing receiving torque data from sensors “first torque in response to issuing the control command”)
determining a torque error value as a difference between the first torque value and a second torque value measured prior to issuing the control command ([0030] disclosing comparing data of measured “first torque” and estimated torque demand “second torque”). 
and updating the associated entry in the calibration table based at least in part on the torque error value, wherein the updated calibration table is utilized to determine subsequent control commands to control the ADV([0030] disclosing the updating of the model based on these comparisons).

Regarding claim 2, D’Amato teaches The method of claim 1, wherein the calibration table comprises a plurality of entries, each of which comprises a speed, an acceleration, and a control command comprising a throttle or brake percentage ([0009] an [0010] disclosing including stored parameter “calibration table” used to control the various vehicle systems such as accelerate “throttle” and decelerate “brake”, the data includes speed and acceleration).

Regarding claim 3, D’Amato teaches The method of claim 2, wherein updating the associated entry in the calibration table comprises updating the acceleration in the associated entry(([0013] disclosing updating the modeling variables “associated entry in the calibration table” which includes an acceleration).
Claims 8-10 and 15-17 are rejected for similar reasons as claims 1-3, see above rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by D’Amato(US20150166073) in view of Mohan (US20200164745).
Regarding claim 4, D’Amato teaches The method of claim 3, wherein the updated acceleration is determined at least in part of the acceleration in the associated entry prior to updating, the torque error value ([0017] disclosing the derivation of the grade, used in updating the modeling values “acceleration”, from the acceleration. [0013] disclosing updating the modeling variables “associated entry in the calibration table” based on a torque difference “error value”).
	D’Amato does not teach a cost value.
	Mohan teaches a cost value([0016] disclosing a cost weights such as velocity bounds).
D’Amato and Mohan are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of in order to keep the vehicle running within a predefined threshold of parameters.

Regarding claim 5, D’Amato as modified by Mohan teaches The method of claim 4, wherein the cost value is determined based on a first difference between a control command of the associated entry and a control command that was executed and a second difference between a speed of the associated entry and a current speed of the ADV(Mohan [0016] disclosing a cost weights such as velocity bounds, which is understood to mean that the cost is a difference between the current speed and velocity bounds in the associated entry).
	Claims 11-12 and 18-19 are rejected for similar reasons as claims 4-5, see above rejection.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by D’Amato(US20150166073) in view of  Pu(CN108528268).
Regarding claim 6, D’Amato teaches The method of claim 1, D’Amato does not teach wherein the first or second torque value is determined based at least in part on an effective mass of the ADV, an acceleration of the ADV, a mass of the ADV, a pitch angle of the ADV, a rolling resistance, an air drag coefficient, a speed of the ADV, and a tire radius of the ADV.
page 2 lines 12-15 disclosing torque value determination based in part on an acceleration of the ADV, a mass of the ADV, a pitch angle of the ADV, a rolling resistance, an air drag coefficient, a speed of the ADV, and a tire radius of the ADV).
D’Amato and Pu are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of D’Amato to incorporate the teaching of Pu of wherein the first or second torque value is determined based at least in part on an effective mass of the ADV, an acceleration of the ADV, a mass of the ADV, a pitch angle of the ADV, a rolling resistance, an air drag coefficient, a speed of the ADV, and a tire radius of the ADV in order to calculate the torque value needed for updating the calibration table.

	Claims 13 and 20 are rejected for similar reasons as claim 6, see above rejection.
Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by D’Amato(US20150166073) in view of  Pu(CN108528268) and Hyun(KR20110114120).

Hyun teaches wherein the effective mass of the ADV is determined based at least in part on the mass of the ADV, a moment of inertia of the ADV, and the tire radius of the ADV([0059] disclosing determining the effective mass using at least in part the moment of inertia, mass and tire radius).
	D’Amato as modified by Pu and Hyun are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of D’Amato as modified by Pu to incorporate the teaching of Hyun of teaches wherein the effective mass of the ADV is determined based at least in part on the mass of the ADV, a moment of inertia of the ADV, and the tire radius of the ADV in order to determine the effective mass of a vehicle.

	Claims 14 and 21 are rejected for similar reasons as claim 7, see above rejection.
Response to Arguments
	
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 

In response to applicant’s argument that D’Amato does not disclose or teach “issuing a control command to control the ADV, wherein the control command is obtained from an entry of a calibration table associated with a speed and a desired acceleration of the ADV”, D’Amato as cited in [0009]-[0010] discloses the use of stored parameters to control the ADV, the stored parameters are interpreted as an entry of a calibration table. D’Amato further teaches the use of the parameters “calibration table” to accelerate or decelerate, this is interpreted as issuing a control command for the vehicle to accelerate based on the stored parameters “calibration table”.
In response to applicant’s argument that D’Amato does not disclose or teach “determining a torque error value as a difference between the first torque and a second torque value measured prior to issuing the control command”, D’Amato teaches in [0030] comparing the measured torque to a reference torque. The reference torque is a torque that is derived from previous data as stated in [0030] which is a torque measured before the issuing of the command. Thus 1) D’Amato discloses the first torque demand measured by sensors “demand is interpreted as in response to issuing a command and 2) a second torque that is a derived from data collected “torque measured prior to issuing the command”.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	WO2018161335 disclosing updating command value based on parameter threshold.
US20190283766 discloses lookup table and path updating.

US20180086222 discloses torque control method.
WO2014149043 discloses a predictive control system for a smart cruise control.
US20110288722 discloses vehicle calibration.
US20110208402 discloses throttle response adjusting.
US20080125951 discloses torque based engine speed control.
US5623906 discloses fixed throttle torque demand strategy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664